DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species (a): Claim 29, drawn to a needle having a pressure sensor located at a tip or at a predetermined distance (1% to 20% of a length of the needle) from the tip or from a bevel of the needle.
Species (b): Claim 30, drawn to a needle having a pressure sensor located at a second end of the needle or at a predetermined distance (1% to 20% of a length of the needle) from the second end of the needle.
Species (a)-(b) lack unity of invention because even though the inventions of these groups require the technical feature of a tip, a hub, a pressure sensor, a means (cable), and a shaft, these technical feature are not a special technical feature as it does not make a contribution over the prior art in view of Bertholds (US 2016/0310164).
needle (1; Fig.1) for a syringe, including: -a tip (shaft end (4)) at one end (first end of the shaft (5a)) of the needle, adapted to penetrate a body tissue during usage of the syringe (The needle 1 further comprises a device to indicate the location of the shaft end 4 during use inside a body; parag. [0030], lines 6-8); -a hub (needle hub (22)) at the other end (second end of the shaft (5b)) of the needle, to attach the needle to a tube or to the syringe (28; Fig.6); including: -a pressure sensor (displacement sensor (8)) (According to an alternative embodiment of the invention, the displacement sensor comprises a miniature electric strain gauge at the flexible joint, connected with a pair of wires, whereas the signal conductor contains the wires. The strain gauge may be placed at the flexible joint, where it measures tension and compression, when the shaft end is moved relative to the rest of the shaft; parag. [0017], lines 1-7) in the needle; -means (wires located in the signal conductor (24)) (parag. [0017], lines 1-7) to transmit outside the needle a pressure value sensed by the pressure sensor in the needle (In this second inventive embodiment, the wires are the signal conductor 24 leasing the signals from the electric strain gauge to an evaluation device; parag. [0050], first sentence), characterized by the fact that said means are fixed inside the hub (Fig.6) (the wires pass the needle hub 22 and the cable 23 attached to the needle hub 22, ending in the said connector 25, as shown in FIG. 1; parag. [0054]) and include a cable (the wires are the cables), the cable comprising a first end (where the wires connect with the displacement sensor (8)) optically or electrically connected to the pressure sensor in the needle (the strain gauge is an electrical strain gauge, so the wires and the strain gauge are electrically connected) (parag.[0049]), a second end which exit from the needle through said other end (5b) of the needle (where the signal conductor (24) exits the handle at the second end of the shaft (5b) as seen in Fig.6), and a portion (along the shaft (3)) between the first end and the second end inside the needle (the portion between the sensor and the second end of the shaft (5b)), wherein the pressure sensor is not fixed to the shaft of the needle (the placement sensor (8) is not fixed along the shaft (3); it is fixed to the shaft end (4) (the strain gauge is fixed at the shaft end 4 as well as at the shaft 3 opposite the notch he strain gauge is fixed at the shaft end 4 as well as at the shaft 3 opposite the notch; parag.[0049], lines 5-6) and wherein the first end of the cable is attached to the pressure sensor (the wires are part of the displacement sensor) (the displacement sensor 8 comprises two wires with an electric strain gauge under tension, whereas the notch 12 is bridged by the electric strain gauge under tension connected to said wires; parag. [0049], lines 2-5) and the cable avoid fluctuation of the pressure sensor in the needle (the wires inside the signal conductor (24) are connected between the sensor (8) and the evaluation unit (27) as seen in Fig.6; there is no fluctuation of the displacement sensor (8) (since the wires prevent movement of the sensor).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 28.
A telephone call was made to Gregory M. Lefkowitz on 12/02/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./            Examiner, Art Unit 3783